COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                NO.  2-10-292-CR
 
 
GUILLERMO CASTELLON                                                                 APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
          FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




Pursuant to a plea
bargain, Appellant Guillermo Castellon pleaded true to a motion
to revoke his probated sentence for driving while intoxicated.  See Tex. Penal Code Ann. ' 49.04 (Vernon
2003).  The trial court sentenced
Appellant on June 18, 2010, to seven years= confinement.  The trial court=s certification of
Appellant=s right of appeal states that this is Aa plea-bargained
case and the defendant has NO right of appeal@ and that Athe defendant has
waived the right of appeal.@  Appellant filed a notice of appeal on July
19, 2010.  Concerned that we did not have
jurisdiction over this appeal, we sent a letter to Appellant=s retained counsel
requesting a response by August 2, 2010, showing grounds for continuing the
appeal.  We have not received a
response.  Accordingly, we dismiss the
appeal for want of jurisdiction.  See
Tex. R. App. P. 25.2(d), 43.2(f).
PER CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September 9, 2010




[1]See Tex. R. App. P. 47.4.